Citation Nr: 1023164	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a compensable disability rating for service-
connected right small finger laceration with residual loss of 
motion of the distal interphalangeal joint.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating action issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular 
evaluation, rated by analogy, for ankylosis of the right 
little finger, and his right little finger is not amputated 
or productive of limitation of motion of the other digits or 
interference with the overall function of his right hand.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's 
service-connected right small finger laceration with residual 
loss of motion of the distal interphalangeal joint have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.27, 4.40-4.46, 4.69, 4.71a, Diagnostic Codes 5299-5227, 
5155 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, the RO did provide the appellant with notice in 
February 2007, prior to the initial decision on the claim in 
March 2007, as well as in October 2008.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified 
the Veteran that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also 
provided examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the VA to obtain) that 
are relevant to establishing his entitlement to increased 
compensation.  Specifically, he was informed in the February 
2007 letter of types of evidence that might show such a 
worsening, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests 
or x-rays; the dates of examinations and tests; and, 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
the disability had become worse.  The February 2007 and 
October 2008 letters also listed examples of evidence, which 
included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed 
how the disability symptoms affect him.

The February 2007 and October 2008 letters further informed 
the Veteran that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2007 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2007 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2007 
letter stated that it was his responsibility to ensure that 
VA receives all requested records that are not in the 
possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  He has not informed VA 
of any existing records which may be helpful in the 
adjudication of his claim, and VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  

In addition, the Veteran was afforded VA examinations in 
March 2007 and September 2009 in connection with his claim 
for an increased evaluation.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the September 2009 VA examination obtained in this case 
is adequate, as it is predicated on a review of the claims 
file and all pertinent evidence of record as well as on a 
physical examination and fully addresses the rating criteria 
that are relevant to rating the disability in this case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran filed his claim for an increased evaluation in 
December 2006.  His service-connected right little finger 
disability is currently rated as noncompensable pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5227.  See 38 C.F.R. 
§ 4.27 (unlisted disabilities requiring rating by analogy 
will be coded with the first two numbers of the schedule 
provisions for the most closely related body part and 
"99").  Under Diagnostic Code 5227, a noncompensable 
evaluation is assigned for unfavorable or favorable ankylosis 
of both the minor and major ring or little finger.  A note 
following the criteria also provides that consideration 
should be given as to whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

The rating schedule further provides that ankylosis of the 
little finger should be evaluated as an amputation without 
metacarpal resection at proximal interphalangeal joint or 
proximal thereto, if both the metacarpophalangeal and 
proximal interphalangeal joints of the digit are ankylosed, 
and either is in full extension or full flexion, or there is 
rotation or angulation of a bone.

Under Diagnostic Code 5155, an amputation of the major little 
finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto is assigned a 10 
percent disability evaluation.  A 20 percent disability 
evaluation is warranted for an amputation of the major little 
finger with metacarpal resection (more than one-half the bone 
lost).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, major, as opposed to minor, 
finger disability ratings are applicable.  38 C.F.R. § 4.69.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to a compensable evaluation for 
his service-connected right little finger disability.  As 
previously noted, a noncompensable disability evaluation 
represents the maximum schedular rating available for 
unfavorable or favorable ankylosis under Diagnostic Code 
5227.  Consequently, the Veteran is not entitled to an 
increased evaluation under that diagnostic code.

Nevertheless, the Board has also considered whether an 
evaluation as an amputation is warranted or whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  However, the Veteran's right little 
finger has not been amputated, and his functional impairment 
does not more nearly approximate the criteria for amputation 
under Diagnostic Code 5155.

In this regard, a June 2006 VA primary care physician note 
shows that the Veteran made no complaints concerning his 
right little finger.  

During his March 2007 VA examination, it was noted that the 
Veteran had incurred a laceration of his right fifth finger 
in 1967 and that since that time the finger had been stable 
and that he was not currently being treated .  The Veteran 
did provide a history of decreased overall right hand 
strength and dexterity, and he complained of pain and 
weakness, but there was no described history of joint symptom 
flare-ups.  On examination, there was no amputation of a 
digit or part of a digit shown, nor was there ankylosis or 
deformity of any digit.  The Veteran's right hand did 
demonstrate decreased strength and dexterity, but an 
examination of the Veteran's right little finger showed that 
proximal interphalangeal joint flexion was from 0 to 60 
degrees with pain [though other findings for this joint 
reported 0 degrees of flexion motion] and distal 
interphalangeal flexion was reported to be to 0 degrees 
without pain.  There was also pain on passive motion and 
repetitive use testing.  Metacarpal phalangeal joint motion 
showed flexion to 80 degrees with pain and extension to 0 
degrees with pain.  An x-ray examination of the Veteran's 
right hand further revealed mild osteopenia with no 
significant arthritic changes.  There was no gap between the 
right thumb pad and the tips of the fingers of the right hand 
on attempted opposition of thumb to fingers, nor was there 
any gap between the fingers and the proximal transverse 
crease of the hand on maximal flexion of the finger.  In 
addition, there was no evidence of fracture or dislocation.  

An August 2007 VA orthopedic surgery consultation note shows 
that an examination of the Veteran's right small finger 
revealed absent profundus tendon function as compared to his 
other hand, but the examiner opined that surgical 
intervention was not indicated.  He also commented that it 
was a little surprising that the Veteran was having pain in 
his hand.  

During his September 2009 VA examination, the Veteran 
reported having a history of flare-ups of right little finger 
joint symptoms involving his proximal interphalangeal and 
metacarpalphalangeal joints.  He described the flare-ups as 
being moderate to severe in nature.  However, an examination 
of the Veteran's right little finger revealed no objective 
evidence of pain on active range of motion testing, although 
limitation of motion was noted to be present.  There was also 
no objective evidence of pain or additional limitation of 
motion following repetitive motion testing.  His range of 
motion was considered normal for his right index, long, ring, 
and thum fingers.  In addition, the examiner indicated that 
there was no ankylosis or amputation of either a digit or 
part of a digit.  Decreased right hand strength and dexterity 
was noted, but the report noted that the only disability of 
the right fifth distal finger was the inability of the distal 
interphalangeal joint to bend.  There was also a slight 
decrease in sensation of the right lateral fifth finger.  
However, there was no gap between the right thumb and the 
fingers of the right hand.  X-rays revealed the presence of 
mild generalized bony demineralization, but no rheumatoid 
changes.  The examiner commented that the Veteran's right 
fifth finger disorder had a moderate to severe effect on his 
usual daily activities, such as performing chores, shopping, 
traveling, and feeding.  

As reflected above, none of the aforementioned findings meet 
the criteria for a rating under Diagnostic Code 5155, as 
there is no evidence of an actual amputation of the right 
little finger.  In addition, the Veteran's service-connected 
right little finger disability was not shown to affect the 
limitation of motion of other digits or interference with 
overall function of his right hand.  The Veteran did have 
decreased strength and dexterity in his right hand, but all 
of his other fingers had a normal range of motion, and there 
was no ankylosis or deformity of any other digit.  There was 
also no gap between the right thumb pad and the tips of the 
fingers of the right hand on attempted opposition of thumb to 
fingers or any gap between the fingers and the proximal 
transverse crease of the hand on maximal flexion of the 
finger.  The September 2009 VA examiner further commented 
that the Veteran' had good strength in his fingers laterally 
and medially and that his sensation in his other fingers was 
normal.

Moreover, the medical evidence of record does show that the 
Veteran's metacarpophalangeal and proximal interphalangeal 
joints of the right little finger are ankylosed, with either 
in full extension or full flexion or with rotation or 
angulation of a bone.  The Board notes that ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(Ankylosis is "stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint," citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  In fact, both the March 2007 and September 
2009 VA examiners specifically stated that there was no 
ankylosis of any digit.  As such, the medical evidence of 
record does not demonstrate the Veteran's metacarpophalangeal 
and proximal interphalangeal joints of the right little 
finger are ankylosed.  Therefore, the Veteran's disability 
does not warrant an evaluation as an amputation at the 
metacarpophalangeal joint or through proximal phalanx.

The Board acknowledges the Veteran's statements and testimony 
that he has pain, especially when it is cold, with gripping, 
and using his full hand.  However, after considering the 
objective evidence of record in light of the rating criteria, 
the Board concludes that the Veteran's right little finger 
does not meet the criteria for a rating under the amputation 
criteria and has not been shown to affect the other digits or 
interfere to a compensable degree with the overall function 
of his right hand.  Therefore, the Board finds that the 
evidence is against the Veteran's claim for a compensable 
evaluation for his right little finger disability.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5227, 5155.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5227.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United 
States Court of Appeals for Veterans Claims determined that 
if a claimant is already receiving the maximum disability 
rating available, it is not necessary to consider whether 38 
C.F.R. §§ 4.40 and 4.45 are applicable.  Thus, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, are not applicable 
to the Veteran's current claim.  Moreover, the September 2009 
VA examination revealed no objective evidence of pain on 
active range of motion testing, nor was there any objective 
evidence of pain or additional limitation of motion following 
repetitive motion testing.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for a compensable evaluation for his right little 
finger disability.

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, staged ratings are not 
appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board 
finds that the currently assigned noncompensable evaluation 
is appropriate and that there is no basis for awarding a 
higher evaluation for the right little finger disability.  38 
C.F.R. § 4.71a, Diagnostic Codes 5227, 5155.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
right little finger disability is so exceptional or unusual 
as to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used 
to evaluate the Veteran's right little finger disorder 
reasonably describe his disability level and symptomatology.  
The Veteran has not contended that his service-connected 
disability has caused frequent periods of hospitalization or 
marked interference with his employment and such is not shown 
by the evidence of record.  In fact, the Veteran has reported 
being able to work as a mechanic until he retired in 1999.  
The September 2009 VA examiner also indicated that the 
Veteran was not receiving any current treatment for his 
disability.  For these reasons, the Veteran's disability 
picture is contemplated by the rating schedule, and no 
extraschedular referral is required.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  






ORDER

A compensable rating for right small finger laceration with 
residual loss of motion of the distal interphalangeal joint 
is denied.  


____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


